Citation Nr: 1221037	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 6006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  In an April 2012 letter, the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action is warranted.  Specifically, in November 2010, the AMC sent a supplemental statement of the case (SSOC) to the Veteran's previous address instead of his then-current address of record.  The SSOC was returned from the U.S. Postal Service.  Therefore, a remand is necessary to correct this due process deficiency.

Next, a review of the Veteran's treatment records reflects diagnoses of bipolar disorder, PTSD, major depressive disorder, and polysubstance dependence.  In August 2010, he underwent a VA psychiatric examination to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Other than polysubstance dependence, the examiner did not diagnose any psychiatric disorders.  

A review of records added to Virtual VA indicates that the Veteran was hospitalized for psychiatric problems at the Montgomery VA Medical Center (VAMC) in August 2011.  The diagnoses included bipolar disorder and PTSD.  The Board notes that this additional evidence was not before the August 2010 VA examiner when he rendered his opinion.  Consequently, on remand, the VA examiner should be asked to review and consider this additional evidence and provide a supplemental medical opinion. 

The AMC should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a copy of the November 2010 SSOC to his current address of record.

2.  Obtain clinical records from the Central Alabama HCS dated from December 2009 to the present, including hospitalization records from the Montgomery VAMC.  All records/responses received should be associated with the claims file.  

3.  Schedule the Veteran for an examination.  After a thorough review of the evidence of record, to include VA hospitalization records dated in August 2011, the examiner is asked to identify the Veteran's current psychiatric disorders.  

The examiner is asked to specifically note whether the Veteran meets the criteria for a diagnosis of bipolar disorder, major depressive disorder, and PTSD.  

The examiner is then asked to render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty or any incident therein?  The examiner should provide a complete rationale for his/her opinion. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report. 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for an acquired psychiatric disorder in light of all pertinent evidence and legal authority.  

If the benefit sought on appeal remains denied, the RO must furnish to the Veteran a SSOC and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

